         Case 1:20-cv-01512-PGG Document 18 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES O’HALLORAN,

                            Plaintiff,
                                                                     ORDER
              - against -
                                                               20 Civ. 1512 (PGG)
 BOY SCOUTS OF AMERICA, and
 GREATER NEW YORK COUNCILS, BOY
 SCOUTS OF AMERICA,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               In light of the consent order issued on June 9, 2020, by the United States

Bankruptcy Court for the District of Delaware in In re: Boy Scouts of America and Delaware

BSA, LLC, No. 20-10343 (LSS) (D. Del.), it is hereby ORDERED that all proceedings in this

case are stayed through November 16, 2020. The parties will promptly notify this Court of any

extension or other decision issued by the Delaware court. If no decision is issued by the

Delaware court by November 16, 2020, the parties will submit a joint status letter to this Court

by November 18, 2020.

               It is further ORDERED that the status conference scheduled for June 25, 2020 is

adjourned to November 19, 2020 at 10:30 a.m.

Dated: New York, New York
       June 10, 2020
